The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                            June 2, 2014

                                        No. 04-14-00385-CR

                                       Chico Warn-Her DYKE,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR1065
                         Honorable Mary D. Roman, Judge Presiding

                                          ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” We, therefore, ORDER the trial court clerk to file the
clerk’s record within ten days from the date of this order containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendants plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.

        All other appellate deadlines are suspended pending further order of this court. The
clerk of this court is ORDERED to send a copy of this order to the attorneys of record, the trial
court clerk, and the court reporter(s) responsible for preparing the reporter’s record in this
appeal.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court